ORDER
PER CURIAM.
On consideration of the affidavit of LAWRENCE R. GOTTFRIED, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, the letter from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, and respondent’s supplemental affidavit filed with this Court on March 4, 1996, it is this 14th day of March, 1996
ORDERED that the said LAWRENCE R. GOTTFRIED, is disbarred on consent. It is
FURTHER ORDERED that respondent’s disbarment shall run retroactive to October 24, 1994, the date he filed his Rule XI, § 14 affidavit, conditioned on his filing -with this Court, within 30 days of the date of the report and recommendation (February 13, 1996), a supplemental affidavit stating the residence or address to which communications may be directed to respondent.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby, giving him notice of the provisions of Rule XI, §§ 14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys.